Citation Nr: 1506865	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-35 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).     



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDING OF FACT

The Veteran has current PTSD that is reasonably shown to have resulted from a sexual assault during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.3102 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.   VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the claim for service connection for an acquired psychiatric disability, to include PTSD, all notification and development action needed to fairly adjudicate this claim has been accomplished.  

II.  Analysis

In a July 2010 statement, the Veteran reported that his first duty station during his naval service was in Adak, Alaska, an extremely isolated location in the Aleutian Islands.  At Adak, he worked in the disbursing office as a pay clerk.  His rank at that time was E-2.  In the summer of 1966, around July or August, he was at the NCO club quite late.  He was almost out of money when an E-5 from the personnel office walked up and offered to buy him a drink.  The E-5 then sat down and the two men talked and drank until the bar began to close.  

At that point, the E5 invited the Veteran to go back to his cabin to meet some of the E-5's friends for more drinks.  The Veteran agreed to go and upon reaching the cabin, the E-5 helped him out of the car.  The Veteran did not remember being that drunk but it seemed that all of a sudden, he could not walk on his own and could not speak.  He remembered coming into the cabin and seeing 3 or 4 people sitting around in folding chairs with a bed in the middle of the big room.  The E-5 told him that he was pretty drunk and that he better go to bed.  The E-5 then proceeded to sexually assault him.  The Veteran reports that he wanted to fight back and tell the man to stop but he was unable to do so.  After the incident, he was able to piece together that he had been drugged.  

The Veteran indicated that he never reported this crime to anyone due to shame and fear that he would have been considered guilty of the conduct that was forced upon him.  He coped with the memory of the incident over the years through heavy use of alcohol and also engaging in some drug use.  He thought he could keep the assault to himself for the rest of his life.  However, after becoming sober and retiring from work, he was bothered much more by recurring memories of the assault.   

VA treatment records show that the Veteran was seen by mental health personnel in May 2006 with symptoms of depression.  A July 2006 mental health progress note shows that the Veteran reported the sexual assault in the military.  In August 2006, he was found to meet the criteria for PTSD and major depressive disorder due to military sexual trauma.  Subsequently, in June 2011, the Veteran was diagnosed with PTSD under DSM IV criteria due to the military sexual assault in Adak in the summer of 1966.  Thus, the evidence shows that the Veteran did seek mental health treatment for symptomatology related to sexual assault a number of years prior to filing his claim for service connection.  Also, considering that the Veteran is recounting an event that took place almost 50 years ago, his reporting of what transpired has been consistent.  Additionally, the Board does not find any specific evidence of record that contradicts the Veteran's account.  Consequently, the Board finds credible his assertion that he was sexually assaulted by the E-5 in Adak in the summer of 1966.   

The record does not contain evidence that directly corroborates the occurrence of the sexual assault.  However, in an April 2011 letter, the Veteran's mother reported that he had initially been writing her letters regularly while stationed at Adak but that in the summer of 1966, she stopped receiving any correspondence from him, not even a short letter.  She kept on writing to the Veteran but never received a reply.  Finally, she got so worried that she contacted the Red Cross and sometime after that, she did receive a letter.  Also, in a separate April 2011 statement, the Veteran indicated that after the assault, he was simply unable to write home.  However, after the base commander received an inquiry from the Red Cross, he ordered the Veteran to write home that day.  The Veteran reported that he complied with the order but noted that it was extremely difficult to write the letter given what he had experienced.  The Board finds that the mother's letter, read in conjunction with the Veteran's testimony, provides evidence of a behavior change following the assault, which in turn may be considered credible supporting evidence that the assault actually occurred.  (The Board notes that as a general matter, soldiers in the field ceasing to write home may not be uncommon.  However, at the time the Veteran ceased writing, he was still only 18, had not been away from home very long, was stationed in an extremely isolated location and according to his mother, had had a pattern of writing substantial letters home from that location.  Consequently, the Board finds it appropriate to view the Veteran's complete cessation of writing letters home as evidence of a behavior change.   Thus, the evidence shows a diagnosis of PTSD according to DSM, a link established by medical evidence, between current symptoms and the in-service sexual assault and a piece of credible supporting evidence that the assault did occur (i.e. a significant behavior change subsequent to the assault).  38 C.F.R. § 3.304(f)(5).  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304(f).           

ORDER

Service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) is granted.    



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


